Citation Nr: 0844692	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-12 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date prior to July 9, 2001 
for the grant of service connection and a 50 percent rating 
for post-traumatic stress disorder (PTSD) with major 
depression.

2.  Entitlement to an effective date prior to July 9, 2001 
for the grant of service connection and a 20 percent rating, 
each, for residuals of cold weather injuries to the lower 
extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to March 1953.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from July 2002 and 
December 2003 rating decisions by the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  
The July 2002 rating decision granted service connection for 
PTSD with major depression, rated 30 percent, effective July 
9, 2001 (the date of claim to reopen).  A December 2003 
rating decision increased the rating from 30 to 50 percent, 
likewise effective July 9, 2001.  The December 2003 rating 
decision also granted service connection for residuals of 
cold weather injuries to the lower extremities, rated 20 
percent, effective July 9, 2001 (again, the date of claim to 
reopen).  The veteran's claims file is now under the 
jurisdiction of the Oakland RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  A final February 2000 rating decision denied service 
connection for depression and residuals of cold weather 
injuries.

2.  After the February 2000 rating decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for psychiatric disability (to include 
PTSD and depression) and residuals of cold weather injuries 
was received on July 9, 2001.


CONCLUSIONS OF LAW

1.  An effective date prior to July 9, 2001 is not warranted 
for the award of service connection and a 50 percent rating 
for the veteran's PTSD with major depression.  38 U.S.C.A. 
§§ 5101, 5110, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2008).

2.  An effective date prior to July 9, 2001 is not warranted 
for the award of service connection and a 20 percent rating 
each for the veteran's residuals of cold weather injuries to 
the lower extremities.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As the rating decisions on appeal granted service connection 
for PTSD with major depression and residuals of cold weather 
injuries, and assigned an effective date for the awards, 
statutory notice had served its purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  A March 2005 statement of the case 
provided notice on the "downstream" issue of an earlier 
effective date for the award.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
veteran has had ample opportunity to respond.  Neither he nor 
his representative has alleged that notice in this matter was 
less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 
(2008). 

The veteran's treatment records have been secured.  It is 
noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
veteran has not identified any such evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of these claims. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal  
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal  
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

A February 2000 rating decision denied the veteran's claim of 
service connection for depression and for residuals of cold 
weather injuries.  He did not appeal that decision.  Hence, 
it became final, and is not subject to revision in the 
absence of clear and unmistakable error (CUE) in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in the February 2000 rating decision has not been alleged 
and that rating decision is a legal bar to an effective date 
prior to the date of that decision.

The veteran's informal claim to reopen a claim of service 
connection for PTSD to include major depression and residuals 
of cold weather injuries was received by the RO on July 9, 
2001.  The only question before the Board at this time is 
whether subsequent to the February 2000 rating decision, and 
prior to July 9, 2001, the veteran communicated an intent to 
reopen claims seeking service connection for depression and 
for residuals of cold weather injuries.  There is nothing in 
the record to suggest that he did so.  Nothing in the claims 
file received during this time period may be construed as a 
formal or informal claim seeking to reopen claims of service 
connection for psychiatric disability (to include PTSD and 
depression) and for residuals of cold weather injuries.  In 
his April 2005 substantive appeal the veteran claims that he 
did not receive notice of the February 2000 rating decision, 
and that he always kept VA appraised of his address changes.  
Notably, the address that he provided with his January 2000 
claim was the address at which he was notified of the 
decision the following month.  The notice was not returned as 
undeliverable.

As the veteran's claim to reopen the claim of service 
connection for PTSD to include depression and residuals of 
cold weather injuries was received on July 9, 2001, the 
earliest effective date possible for the grant of service 
connection under the governing law and regulations, outlined 
above, is the July 9, 2001 date assigned.  Accordingly, as a 
matter of law, the appeal seeking an effective date prior to 
July 9, 2001 for the grants of service connection for PTSD 
with major depression and for residuals of cold weather 
injuries must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An effective date prior to July 9, 2001 for the grant of 
service connection and a 50 percent rating for PTSD with 
major depression is denied.

An effective date prior to July 9, 2001 for the grant of 
service connection and a 20 percent rating, each, each for 
residuals of cold weather injuries to the lower extremities 
is denied.

____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


